            Case 1:18-cv-02543-RC Document 1 Filed 11/02/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,               )
425 Third Street SW, Suite 800      )
Washington, DC 20024,               )
                                    )
                    Plaintiff,      )
                                    )                 Civil Action No.
v.                                  )
                                    )
U.S. DEPARTMENT OF DEFENSE,         )
1400 Defense Pentagon               )
Washington, DC 20301,               )
                                    )
                    Defendant.      )
____________________________________)

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. (“Plaintiff”) brings this action against Defendant U.S.

Department of Defense (“Defendant”) to compel compliance with the Freedom of Information

Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

       3.       Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability,

and integrity in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
            Case 1:18-cv-02543-RC Document 1 Filed 11/02/18 Page 2 of 4



responses it receives and disseminates its findings and responsive records to the American public

to inform them about “what their government is up to.”

       4.      Defendant U.S. Department of Defense is an agency of the United States

Government. Defendant has possession, custody, and control of records to which Plaintiff seeks

access. Defendant is headquartered at 1400 Defense Pentagon, Washington, DC 20301.

                                  STATEMENT OF FACTS

       5.      On October 13, 2017, Plaintiff submitted a FOIA request to the United States

Military Academy at West Point, New York, a component of Defendant, seeking the following:


               1.     Any and all records of communication sent to or from former Cadet
                      Spenser Rapone mentioning “communist”, “communism”, “Hosein”,
                      “Republican”, “Republicans”, “socialism”, “Antifa”, “Clinton”
                      and/or “Sanders” on his USMA email account. The time frame for the
                      requested communications is July 2012 to May 2016.

               2.     Any and all records of communication sent to or from former USMA
                      history professor Rasheed Hosein mentioning “Spenser”, “Rapone”,
                      “Republican”, “Republicans”, “Israel”, “Antifa”, “communist”,
                      “communism” and/or “Clinton” on his USMA email account. The
                      time frame for the requested communications is July 2011 to May
                      2017.

               3.     Any and all records of communications sent to or from
                      Superintendent Robert Caslen regarding Professor Rasheed Hosein
                      and/or CDT Rapone. The time frame for the requested
                      communications is July 2011 to May 2017.

               4.     Any and all job application materials submitted by Professor Hosein
                      to USMA, including but not limited to resumes, CVs, letters of
                      reference and writing samples.

               5.     Any and all teaching materials, handouts, PowerPoint presentations,
                      syllabi, lesson plans, class notes and other materials used by Professor
                      Rapone in the Middle East history course he taught in which CDT
                      Rapone was enrolled.




                                              -2-
             Case 1:18-cv-02543-RC Document 1 Filed 11/02/18 Page 3 of 4



       6.       By a letter dated November 6, 2017, the Department of the Army acknowledged

receiving Plaintiff’s request and advised Plaintiff the request has an assigned case FOIA Control

Number of FP-18-002982.

       7.       As of the date of this Complaint, Defendant has failed to: (i) produce the

requested records or demonstrate the records are lawfully exempt from disclosure; (ii) notify

Plaintiff of the scope of any responsive records Defendant intends to produce or withhold and the

reasons for any withholdings; or (iii) inform Plaintiff it may appeal any adequately specific,

adverse determination.

                                             COUNT I

                                Violation of FOIA, 5 U.S.C. § 552

       8.       Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

       9.       Defendant is violating FOIA, and Plaintiff is being irreparably harmed because of

Defendant’s violation of FOIA. Plaintiff will continue to be irreparably harmed unless

Defendant is compelled to comply with FOIA.

       10.      To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to determine whether to comply with Plaintiff’s request within the time limits set by

FOIA. Accordingly, Defendant’s determination was due on or before December 6, 2017. By

this date, Defendant was required to: (i) gather and review the requested records; (ii) determine

the scope of any responsive records Defendant intends to produce or withhold and immediately

notify Plaintiff of its determination and the reasons for any withholdings; and (iii) inform

Plaintiff it may appeal any adequately specific, adverse determination. See, e.g., Citizens for

Responsibility and Ethics in Washington v. Federal Election Commission, 711 F.3d 180, 188-89

(D.C. Cir. 2013).



                                                 -3-
             Case 1:18-cv-02543-RC Document 1 Filed 11/02/18 Page 4 of 4



       11.      Because Defendant failed to determine whether to comply with Plaintiff’s request

within the time period required by FOIA, Plaintiff is deemed to have exhausted its administrative

appeal remedies. 5 U.S.C. § 552(a)(6)(C)(i).

       WHEREFORE, Plaintiff respectfully requests the Court: (1) order Defendant to search

for any and all records responsive to Plaintiff’s FOIA request and demonstrate it employed

search methods reasonably likely to lead to the discovery of records responsive to the request;

(2) order Defendant to produce, by a date certain, any and all non-exempt records responsive to

Plaintiff’s request and a Vaughn index of any responsive records withheld under claim of

exemption; (3) enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s request; (4) grant Plaintiff an award of attorneys’ fees and other

litigation costs reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and (5)

grant Plaintiff such other relief as the Court deems just and proper.

Dated: November 2, 2018                               Respectfully submitted,

                                                      /s/ James F. Peterson
                                                      James F. Peterson
                                                      D.C. Bar No. 450171
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street S.W., Suite 800
                                                      Washington, DC 20024
                                                      Tel: (202) 646-5172
                                                      Email: jpeterson@judicialwatch.org

                                                      Counsel for Plaintiff




                                                -4-
